Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
June 27, 2019 and is entered into by and among (a) (i) PARATEK PHARMACEUTICALS,
INC., a Delaware corporation (“Inc.”), (ii) PARATEK PHARMA, LLC, a Delaware
limited liability company (“LLC”), and (iii) each of its Qualified Subsidiaries
that executed a Joinder Agreement in accordance with the terms hereof
(hereinafter collectively referred to as the “Borrower”), (b) the several banks
and other financial institutions or entities from time to time parties to this
Agreement (collectively, referred to as “Lender”), and (c) HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, the “Agent”).  

RECITALS

A.

Borrower, Agent, and Lender party thereto entered into that certain Loan and
Security Agreement dated as of September 30, 2015, as amended by that certain
Amendment No. 1 to Loan and Security Agreement dated as of November 10, 2015,
among Borrower, Agent and Lender, that certain Amendment No. 2 to Loan and
Security Agreement dated as of December 12, 2016, among Borrower, Agent and
Lender, that certain Amendment No. 3 to Loan and Security Agreement dated as of
June 27, 2017, among Borrower, Agent and Lender, that certain Amendment No. 4 to
Loan and Security Agreement dated as of April 17, 2018, among Borrower, Agent
and Lender, that certain Amendment No. 5 to Loan and Security Agreement dated as
of August 1, 2018, among Borrower, Agent and Lender, and that certain Amendment
No. 6 to Loan and Security Agreement dated as of May 1, 2019, among Borrower,
Agent and Lender, and as may be further amended, restated, supplemented, or
otherwise modified from time to time prior to the effectiveness hereof (the
“Original Loan and Security Agreement”);

B.

The parties to the Original Loan and Security Agreement have agreed to amend and
restate the Original Loan and Security Agreement as set forth in this Agreement;

C.

Immediately prior to the effectiveness of this Agreement, there are (i) term
loan advances outstanding under the Original Loan and Security Agreement in the
aggregate principal amount of Sixty Million Dollars ($60,000,000) (the “Term
Loan Advances”) and (ii) a term loan advance outstanding under the Original Loan
and Security Agreement in the principal amount of Ten Million Dollars
($10,000,000) (the “2018 Term Loan Advance”; together with the Term Loan
Advances, collectively, the “Existing Term Loan”);

D.

Borrower desires to obtain financing to increase the aggregate amount of term
loan advances up to One Hundred Million Dollars ($100,000,000) (inclusive of the
Existing Term Loan) (the “Term Loan”);

E.

Lender is willing to make the Term Loan on the terms and conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

--------------------------------------------------------------------------------

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“2015 End of Term Charge” shall have the meaning assigned to such term in
Section 2.5.

“2016 End of Term Charge” shall have the meaning assigned to such term in
Section 2.5.

“2017 End of Term Charge” shall have the meaning assigned to such term in
Section 2.5.

“2018 End of Term Charge” shall have the meaning assigned to such term in
Section 2.6.

“2018 Term Loan Advance” shall have the meaning assigned to such term in Recital
C of this Agreement.

“2019 Amortization Date” means January 1, 2021; provided, however, that if
Milestone Event No. 1 occurs prior to December 15, 2020, the 2019 Amortization
Date shall mean May 1, 2021; provided however, that if Milestone Event No. 2
occurs prior to April 30, 2021, the 2019 Amortization Date shall mean September
1, 2021.

“2019 Collective Term Loan Advance” and “2019 Collective Term Loan Advances”
shall each have the meanings assigned to such terms in Section 2.1(a)(iii).

“2019 Collective Term Loan Interest Rate” means for any day, a floating per
annum rate equal to the greater of either (a) 7.85%, or (b) the sum of (i)
7.85%, plus (ii) the Prime Rate minus five and three quarters of one percent
(5.75%).  

“2019 End of Term Charge” shall have the meaning assigned to such term in
Section 2.7.

“2019 Extension Event” means the occurrence of all of the following: (a)
Borrower has provided notification to Agent in writing, on or prior to the 2019
Term A Loan Amortization Date, that it elects to extend the 2019 Term A Loan
Maturity Date and the 2019 Term Loan Maturity Date (“Election Date”), (b)
Borrower’s payment to Lender of a non-refundable fee equal to one percent (1.0%)
of the outstanding principal amount of the 2019 Term Loan Advances as of the
date immediately prior to the Election Date, which shall be fully earned as of
the Election Date (the “2019 Extension Fee”), (c) Borrower has delivered to
Agent, evidence reasonably satisfactory to Agent, that Borrower has achieved
trailing twelve (12) month net revenue (determined in accordance with GAAP) from
the sale of its Omadacycline product of no less than ninety percent (90.0%) of
the projected Omadacycline product net revenues measured as of November 30,
2020, as set forth in the Forecast, and (d) Borrower has delivered to Agent,
evidence satisfactory to Agent that Borrower is in compliance with Section 7.22
hereof as of the Election Date.

“2019 Extension Fee” is defined in the definition of 2019 Extension Event.

“2019 Term A Loan Advance” shall have the meaning assigned to such term in
Section 2.1(a)(i).

2

--------------------------------------------------------------------------------

 

“2019 Term A Loan Amortization Date” means January 1, 2021.

“2019 Term A Loan Interest Rate” means for any day, a floating per annum rate
equal to the greater of either (a) eight and one half of one percent (8.5%), or
(b) the sum of (i) eight and one half of one percent (8.5%), plus (ii) the Prime
Rate minus five and three quarters of one percent (5.75%).  

“2019 Term A Loan Maturity Date” means September 1, 2021; provided, however,
upon the occurrence of the 2019 Extension Event, the 2019 Term A Loan Maturity
Date shall be September 1, 2023.

“2019 Term B Loan Advance” shall have the meaning assigned to such term in
Section 2.1(a)(ii).

“2019 Term C Loan Advance” and “2019 Term C Loan Advances” shall each have the
meaning assigned to such term in Section 2.1(a)(iii).

“2019 Term Loan Advance” and “2019 Term Loan Advances” shall each have the
meaning assigned to such term in Section 2.1(a)(iii).

“2019 Term Loan Maturity Date” means August 1, 2022; provided, however, upon the
occurrence of the 2019 Extension Event, the 2019 Term Loan Maturity Date shall
be August 1, 2024.

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H to the Disclosure Letter, which account numbers shall be
redacted for security purposes if and when filed publicly by the Borrower.

“Acquisition” means the purchase or acquisition by Borrower or any Qualified
Subsidiary of (a) all or any substantial portion of the assets of, or a line of
business, division or operating group of, another Person or (b) at least a
majority of the Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person.

“Advance(s)” means a 2019 Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A to the Disclosure Letter, which account
numbers shall be redacted for security purposes if and when filed publicly by
the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning,

3

--------------------------------------------------------------------------------

 

controlling or holding with power to vote ten percent (10%) or more of the
outstanding voting securities of another Person, (c) any Person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held by another Person with power to vote such securities,
or (d) any Person related by blood or marriage to any Person described in
subsection (a), (b) or (c) of this paragraph.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Assignee” has the meaning given to it in Section 11.13.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Board” means Borrower’s board of directors or any subcommittee thereof, as
applicable.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

4

--------------------------------------------------------------------------------

 

“Change in Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the 1934 Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
1934 Act) of more than thirty-five percent (35%) of the Equity Interests of Inc.
entitled to vote for members of its Board on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right).

“Claims” has the meaning given to it in Section 11.10.

“Clinical Assets” means Sarecycline.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Common Stock” means the Common Stock, $0.001 par value per share, of Borrower.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

5

--------------------------------------------------------------------------------

 

“Disclosure Letter” means that certain disclosure letter, dated as of the date
hereof, delivered by Borrower to Agent.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or
an Excluded Subsidiary.

“Draw Period” means the period of time commencing upon the occurrence of the
Funding Condition and continuing through the earliest to occur of (a) June 30,
2021, or (b) an Event of Default.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement would not result in a material adverse tax consequence to
Borrower.

“End of Term Charge” shall have the meaning assigned to such term in Section
2.5.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person; provided that Equity Interests shall
not include Indebtedness that is convertible into, or exchangeable for, any
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Established Prepayment Date” means January 1, 2020.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Account” means (i) any Account (including, for the avoidance of doubt,
any cash, cash equivalents or other property contained therein) to the extent,
and for so long as, such Account is pledged and used exclusively to secure
performance of obligations arising under clause (vi) of the defined term
“Permitted Liens”, and whether such pledge is by escrow or otherwise and (ii)
the Transcept Royalty Account.

“Excluded Property” means (i) Excluded Accounts (and any assets contained
therein); (ii) more than 65% of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary (other than a Foreign Subsidiary that has executed a Joinder
Agreement pursuant to the terms hereof) which shares entitle the holder thereof
to vote for directors or any other matter; (iii) equipment financed by capital
leases or purchase money financing, products, proceeds and insurance proceeds of
the foregoing, but only to the extent and for so long as the agreements under
which the equipment is financed prohibit granting a security interest therein to
Lender; (iv) rights held under a license that are not assignable by their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (v)  the
Transferred Assets; and (vi) the property pledged pursuant to a Permitted
Royalty Stock Pledge.  

“Excluded Subsidiary” means any SPE and Paratek Securities Corporation, a
Massachusetts securities corporation, which is a Subsidiary of Borrower that has
applied or is in

6

--------------------------------------------------------------------------------

 

the process of applying to be classified as a “security corporation” under
Massachusetts General Laws Ch. 63, Section 38B(a), as amended, supplemented
and/or modified.

“Existing Term Loan” has the meaning given to it in Recital C hereof.

“Fee Letter” means that certain fee letter, dated as of the date hereof, by and
between Borrower and Agent.

“Financial Statements” has the meaning given to it in Section 7.1.

“Forecast” means the projections for Borrower and its consolidated Subsidiaries,
as delivered and accepted by Agent on June 1, 2018; provided that Borrower may
from time to time update such projections, pursuant to Section 7.1(g) hereof or
otherwise, with projections prepared in good faith by management if Borrower and
Agent shall mutually agree in their respective sole discretion.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

“Funding Condition” means the occurrence of all of the following for any 2019
Term C Loan Advance: (a) Borrower has requested such 2019 Term C Loan Advance,
(b) Lender has received all necessary internal and credit approvals for such
2019 Term C Loan Advance (based upon amongst other things, commercial traction,
additional clinical, fundraising, and/or business development milestones), (c)
Borrower has delivered financial and other information required by Lender, which
shall be satisfactory to Lender in its sole discretion, (d) no Event of Default
exists at the time the requested increase is to go into effect or would exist as
a result of such 2019 Term C Loan Advance, and (e) Lender has provided written
approval in its sole discretion that such 2019 Term C Loan Advance shall be
made.  For clarity, upon satisfaction of each of the conditions in (a) through
(d), the determination of whether to provide any such 2019 Term C Loan Advance
shall be in Lender’s sole discretion and shall in no event occur automatically.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Inc.” has the meaning given to it in the preamble to this Agreement.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within one hundred eighty (180) days), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all capital lease obligations, and (d) all Contingent Obligations.

“Ineligible Subsidiary” means any Domestic Subsidiary or Foreign Subsidiary
which has assets not in excess of five percent of the aggregate amount of the
assets of Borrower and its Subsidiaries on a consolidated basis for each of the
preceding three consecutive months; provided that at no time shall the aggregate
amount of Cash held at Ineligible Subsidiaries, taken as a whole, exceed Five
Million Dollars ($5,000,000); provided however, if the aggregate amount of Cash

7

--------------------------------------------------------------------------------

 

held at Ineligible Subsidiaries, taken as a whole, exceeds the foregoing
limitation as a result of their (or its) receipt of Cash otherwise received in
the ordinary course from an unaffiliated party, it will not be deemed a breach
of the foregoing limitation so long as the applicable Ineligible Subsidiaries
make necessary dividends, distributions, or transfers to Borrower within 30 days
after the date on which such Cash was received.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan (including
Contingent Obligations), advance or capital contribution to any Person, or the
acquisition of all or substantially all of the assets of, a commercial-stage
product or clinical-stage product candidate of, or a line of business, division
or operating group of, another Person.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“LLC” has the meaning given to it in the preamble to this Agreement.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, the
Disclosure Letter, all UCC Financing Statements, the Warrants, any subordination
agreement, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a

8

--------------------------------------------------------------------------------

 

whole; or (ii) the ability of Borrower to perform or pay the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Maximum Term Loan Amount” means One Hundred Million Dollars ($100,000,000).

“Milestone Event No. 1” means confirmation by Agent that, on or prior to
December 15, 2020, Borrower has delivered to Agent, evidence reasonably
satisfactory to Agent, that Borrower has achieved trailing six (6) month net
revenue (determined in accordance with GAAP) from the sale of its Omadacycline
product of no less than eighty-five percent (85.0%) of the projected
Omadacycline product net revenues measured as of October 31, 2020, as set forth
in the Forecast.

“Milestone Event No. 2” means confirmation by Agent that, on or prior to April
30, 2021, Borrower has delivered to Agent, evidence reasonably satisfactory to
Agent, that Borrower has achieved trailing six (6) month net revenue (determined
in accordance with GAAP) from the sale of its Omadacycline product of no less
than eighty-five percent (85.0%) of the projected Omadacycline product net
revenues measured as of March 31, 2021, as set forth in the Forecast.

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans, substantially in the form of Exhibit B.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Original Loan and Security Agreement” has the meaning given to it in Recital A
hereof.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“PCAOB” is the public company accounting oversight board.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Event of Default has occurred
and is continuing or would immediately result from such Acquisition, (b) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, and (c) the aggregate consideration (including

9

--------------------------------------------------------------------------------

 

assumption of Indebtedness) with respect to such Permitted Acquisition, taken
together with all other Permitted Acquisitions consummated during the term of
this Agreement, but excluding the net cash proceeds of any issuance of equity
securities received after September 30, 2015, shall not exceed Seven Million
Five Hundred Thousand Dollars ($7,500,000) in the aggregate.

“Permitted Convertible Debt Financing” means issuance by Inc. of convertible
notes in an aggregate principal amount of not more than One Hundred Seventy-Two
Million Five Hundred Thousand Dollars ($172,500,000.00); provided that such
convertible notes shall (a) have a scheduled maturity date no earlier than one
hundred eighty (180) days after the 2019 Term Loan Maturity Date, (b) be
unsecured, (c) not be guaranteed by any Subsidiary of Inc. that is not a
Borrower, (d) contain usual and customary subordination terms for underwritten
offerings of senior subordinated convertible notes (it being understood that the
subordination terms provided to Agent on April 15, 2018 constitute usual and
customary within the meaning of this clause (d)), and (e) specifically designate
this Agreement and all Secured Obligations as "designated senior indebtedness"
or similar term so that the subordination terms referred to in clause (d) of
this definition specifically refer to such notes as being subordinated to the
Secured Obligations pursuant to such subordination terms.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A to
the Disclosure Letter; (iii) Indebtedness of up to Five Hundred Thousand Dollars
($500,000) outstanding at any time secured by a Lien described in clause (vii)
of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the cost of the Equipment financed with such Indebtedness; (iv)
Indebtedness to trade creditors incurred in the ordinary course of business,
including Indebtedness incurred in the ordinary course of business with
corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit and cash management services (including credit
cards, debit cards and similar instruments) that are secured by Cash and issued
on behalf of Borrower or a Subsidiary thereof in an amount not to exceed Seven
Hundred Fifty Thousand Dollars ($750,000) at any time outstanding, (viii)
Indebtedness secured by a Lien described in clause (xi) of the defined term
“Permitted Liens”; (ix) other unsecured Indebtedness in an amount not to exceed
Two Million Dollars ($2,000,000) at any time outstanding; (x) intercompany
Indebtedness that constitutes a Permitted Investment; (xi) Permitted Royalty
Backed Indebtedness; (xii) Permitted Convertible Debt Financing; and (xiii)
extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose materially more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B to the Disclosure Letter; (ii) (a) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency or any State thereof maturing within one year from the
date of acquisition thereof, (b) commercial paper maturing no more than one year
from the date of creation thereof and currently having a rating of at least A-2
or P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least Five
Hundred Million Dollars ($500,000,000) maturing no more than one year from the
date of investment therein, (d) money market accounts, and (e) such other
Investments as are described in the Board-approved investment policy

10

--------------------------------------------------------------------------------

 

guidelines delivered to Agent prior to the Closing Date; (iii) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; (iv)
repurchases of stock from current or former employees, directors, or consultants
of Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) in any fiscal year, provided that no
Event of Default has occurred, is continuing or would exist after giving effect
to the repurchases; (v) Investments accepted in connection with Permitted
Transfers; (vi) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business; (vii)
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (vii) shall not
apply to Investments of Borrower in any Subsidiary; (viii) Investments
consisting of loans not involving the net transfer on a substantially
contemporaneous basis of cash proceeds to employees, officers or directors
relating to the purchase of capital stock of Borrower pursuant to employee stock
purchase plans or other similar agreements approved by Borrower’s Board; (ix)
Investments consisting of travel advances, relocation loans, and other loans
advanced (or guarantees thereof) to employees, officers and directors in the
ordinary course of business; (x) Investments in Domestic Subsidiaries, provided
that each such Domestic Subsidiary has entered into a Joinder Agreement and
executed such other documents as shall have been reasonably requested by Agent
in connect with same; (xi) Investments in Foreign Subsidiaries approved in
advance in writing by Agent; (xii) joint ventures or strategic alliances in the
ordinary course of Borrower’s business, provided that any cash Investments by
Borrower or any of its Subsidiaries in connection therewith do not exceed One
Hundred Thousand Dollars ($100,000) in the aggregate in any fiscal year; (xiii)
Investments consisting of Permitted Acquisitions; (xiv) Investments made in an
Excluded Subsidiary; (xv) Investments in Subsidiaries not in excess of the
amounts set forth in the Board-approved projections or budget (as applicable)
and, in each case made to support ordinary, necessary, and substantially
concurrent clinical development and related expenses of Inc. and its
Subsidiaries; (xvi) additional Investments that do not exceed One Million
Dollars ($1,000,000) in the aggregate; and (xvii) Investments in Paratek Royalty
Corporation or any SPE made in connection with a Permitted Royalty Backed
Indebtedness Transaction.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C to the Disclosure Letter; (iii) Liens for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP (to the extent
required thereby); (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required; (v)
Liens arising from judgments, decrees or attachments in circumstances which do
not constitute an Event of Default hereunder; (vi) deposits to secure the
performance of obligations (including by way of deposits to secure letters of
credit issued to secure the same) under commercial supply and/or manufacturing
agreements in the ordinary course of business and the following deposits, to the
extent made in the ordinary course of business:  deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the

11

--------------------------------------------------------------------------------

 

performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”;  (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses and sublicenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv) (A)
Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000) at any time; (xv) sales,
transfers, licenses, sublicenses, leases, subleases or other dispositions of
assets permitted by Section 7.8 and, in connection therewith, customary rights
and restrictions contained in agreements relating to such transactions pending
the completion thereof or during the term thereof, and any option or other
agreement to sell, transfer, license, sublicense, lease, sublease or dispose of
an asset permitted by Section 7.8, (xvi) Liens on (A) assets of Paratek Royalty
Corporation or an SPE that is not a Borrower under this Agreement pledged in
connection with a Permitted Royalty Backed Indebtedness Transaction and (B)
assets of Inc. pledged pursuant to a Permitted Royalty Stock Pledge; and (xvii)
Liens incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xvi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Royalty Backed Indebtedness” means Indebtedness (on terms customary
for transactions of this nature) of Paratek Royalty Corporation or any other SPE
that is not a Borrower under this Agreement incurred from time to time
(including, for the avoidance of doubt, Indebtedness incurred pursuant to that
certain Loan Agreement by and between Paratek Royalty Corporation and Healthcare
Royalty Partners III, L.P. dated as of February 26, 2019), in each case that is
secured solely by a Permitted Royalty Stock Pledge, royalties (or rights therein
or related thereto), rights to payment under royalties, licenses and the
proceeds thereof solely with respect to Paratek Royalty Corporation’s or such
other SPE’s Clinical Asset.

“Permitted Royalty Backed Indebtedness Transaction” means a transaction pursuant
to which Permitted Royalty Backed Indebtedness is incurred and the net cash
proceeds of such

12

--------------------------------------------------------------------------------

 

transaction are immediately deposited into an account in the name of Borrower
and subject to an Account Control Agreement.

“Permitted Royalty Stock Pledge” means a pledge of the stock of an SPE by
Borrower to an SPE Lender pursuant to a Permitted Royalty Backed Indebtedness
Transaction, including, without limitation, that certain Pledge and Security
Agreement dated as of May 1, 2019, between Inc. and Healthcare Royalty Partners
III, L.P.

 

“Permitted Transfers” means (i) sales, transfers or other dispositions of
Inventory in the ordinary course of business, (ii) licenses, sublicenses and
similar arrangements for the use of Intellectual Property and related assets in
the ordinary course of business and other licenses and sublicenses that could
not result in a legal transfer of title of the licensed property, (iii)
transfers expressly permitted under Section 7.5, 7.6 or 7.7, (iv) dispositions
of worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (v) transfers by and among the Borrower and any of its
Subsidiaries, provided that such Subsidiary has entered into a Joinder Agreement
and such other documents as shall be reasonably requested by Agent; (vi)
transfers to Subsidiaries in connection with clause (xv) of “  Permitted
Investments” ; (vii) other transfers of assets having a fair market value of not
more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any
fiscal year; and (viii) transfer of the Clinical Asset and any royalties (or
rights therein or related thereto), rights to payment under royalties, licenses
and the proceeds thereof to an SPE, the transfer of the Transferred Assets to an
SPE and the pledge and disposition of property pledged pursuant to a Permitted
Royalty Stock Pledge.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prepayment Fee Percentage” is one and three-quarters of one percent (1.75%).

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary but which may, in Borrower’s sole discretion,
exclude any Ineligible Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means at any time, the holders of more than fifty percent
(50%) of the aggregate unpaid principal amount of the Advances then outstanding.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

13

--------------------------------------------------------------------------------

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SBA” shall have the meaning assigned to such term in Section 7.15.

“SBIC” shall have the meaning assigned to such term in Section 7.15.

“SBIC Act” shall have the meaning assigned to such term in Section 7.15.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrants), including any obligation to pay any
amount now owing or later arising (including, without limitation, the End of
Term Charge, the 2018 End of Term Charge, the 2019 End of Term Charge, the 2019
Extension Fee, and the Prepayment Charge).

“Securities Act” means the Securities Act of 1933, as amended.

“SPE” means Paratek Royalty Corporation and any other Subsidiary formed for the
sole purpose of effectuating a Permitted Royalty Backed Indebtedness Transaction
and whose sole assets consist of the Clinical Asset and any royalties (or rights
therein or related thereto), rights to payment under royalties, licenses and the
proceeds thereof which are the subject of a Permitted Royalty Backed
Indebtedness Transaction, and the intellectual property included in the
Transferred Assets.

“SPE Lender” means Healthcare Royalty Partners III, L.P. and any other lender(s)
under a Permitted Royalty Backed Indebtedness Transaction.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion.

“Subsequent Financing” means the sale and issuance by Borrower, after the date
hereof, of its equity securities to one or more investors for cash for financing
purposes in a transaction or series of related transactions not registered under
the Securities Act of 1933, as amended, pursuant to a broadly marketed offer to
multiple investors and in which Borrower receives aggregate cash proceeds of at
least Ten Million Dollars ($10,000,000).

14

--------------------------------------------------------------------------------

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls fifty
percent (50%) or more of the outstanding voting securities, including each
entity listed on Schedule 1 to the Disclosure Letter.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make the 2019 Term A Loan Advance, the 2019 Term B Loan Advance and/or a 2019
Term C Loan Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1.  

“Term Loan” shall have the meaning assigned to such term in Recital D of this
Agreement.

“Term Loan Advances” shall have the meaning assigned to such term in Recital C
of this Agreement.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“Transcept Royalty Account” means Bank of America account no. xxxxxxxx1066,
provided that such account is exclusively used for and the only proceeds
transferred, deposited, maintained in such account are with respect to:  (i)
royalty payments on account of sales of Intermezzo and (ii) proceeds from any
sale of rights to receive the foregoing.

“Transferred Assets” means all rights, title and interest in and to, and
obligations under, the License Agreement, dated as of July 2, 2007, by and
between Warner Chilcott Company, Inc. and Inc., together with such amendments or
other modifications attached thereto (the “ Clinical Asset License Agreement”)
and all intellectual property covering the sale, manufacture, use, importation
or marketing of the Product (as defined in the Clinical Asset License Agreement)
in the United States including but not limited to patents, patent applications,
trademarks, trademark applications and know-how, necessary for the sale,
manufacture, use, importation or marketing of the Product (as defined in the
Clinical Asset License Agreement) that is owned or controlled (and if
controlled, only to the extent of control) by Inc., now existing or hereafter
arising, including, but not limited to the “Paratek Patent Rights”  and rights
in the “ Product Trademark”  (each as defined in the Clinical Asset License
Agreement), and all proceeds thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

15

--------------------------------------------------------------------------------

 

“Warrants” means (i) the Warrant Agreement dated as of September 30, 2015 by and
between Hercules Capital, Inc. and Inc., (ii) the Warrant Agreement dated as of
September 30, 2015 by and between Hercules Technology III, L.P. and Inc., (iii)
the Warrant Agreement dated as of the December 12, 2016 by and between Hercules
Capital, Inc. and Inc., (iv) the Warrant Agreement dated as of the December 12,
2016 by and between Hercules Technology III, L.P. and Inc., (v) the Warrant
Agreement dated as of June 27, 2017 by and between Hercules Capital, Inc. and
Inc., and (vi) the Warrant Agreement dated as of the August 1, 2018 by and
between Hercules Capital, Inc. and Inc., in each case, as may be amended,
restated or modified from time to time.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as
applicable.  Unless otherwise specifically provided herein, any accounting term
used in this Agreement or the other Loan Documents shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations hereunder shall be computed in accordance with GAAP, consistently
applied. Unless otherwise defined herein or in the other Loan Documents, terms
that are used herein or in the other Loan Documents and defined in the UCC shall
have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.12019 Term Loan Advances.

(a)2019 Term Loan Advances.

(i)On the Closing Date, Borrower shall (A) prepay the outstanding principal
amount of Term Loan Advances in full (excluding, for the avoidance of doubt, any
accrued but unpaid interest relating to such Term Loan Advances, which shall
roll over to the next scheduled interest payment date), and (B) simultaneously
request in writing a term loan advance (the “2019 Term A Loan Advance”)
hereunder in an aggregate principal amount of Sixty Million Dollars
($60,000,000); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any Lender may be effected by book entry to
the extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed in the currency of such Term Loan Advances from such
Lender and (y) Lenders shall make and receive payments among themselves, in a
manner acceptable to the Agent, so that, after giving effect thereto, the 2019
Term A Loan Advance is held by Lenders in accordance with their respective Term
Commitments (as set forth in Schedule 1.1).  Notwithstanding anything to the
contrary herein or in the Original Loan and Security Agreement, Lender waives
any applicable Prepayment Charge in connection with the prepayment of the Term
Loan Advances.

(ii)On the Closing Date, Borrower shall (A) prepay the outstanding principal
amount of 2018 Term Loan Advance in full (excluding, for the avoidance of doubt,
any accrued but unpaid interest relating to such 2018 Term Loan Advance, which
shall roll over to the next scheduled interest payment date), and (B)
simultaneously request in writing a term loan advance (the “2019 Term B Loan
Advance”) hereunder in an aggregate principal amount of Ten Million

16

--------------------------------------------------------------------------------

 

Dollars ($10,000,000); provided that with respect to subclauses (A) and (B), (x)
the prepayment to, and borrowing from, any Lender may be effected by book entry
to the extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed in the currency of such 2018 Term Loan Advance from such
Lender and (y) Lenders shall make and receive payments among themselves, in a
manner acceptable to the Agent, so that, after giving effect thereto, the 2019
Term B Loan Advance is held by Lenders in accordance with their respective Term
Commitments (as set forth in Schedule 1.1).  Notwithstanding anything to the
contrary herein or in the Original Loan and Security Agreement, Lender waives
any applicable Prepayment Charge in connection with the prepayment of the 2018
Term Loan Advance.

(iii)Subject to the terms and conditions of this Agreement, during the Draw
Period, upon Borrower’s written request in accordance with this Agreement and
Borrower’s payment to Lender of a fully earned non-refundable commitment fee
equal to one-half of one percent (0.50%) of such 2019 Term C Loan Advance (as
defined herein), Lender will severally (and not jointly) make in an amount not
to exceed its respective Term Commitment, term loan advances in an aggregate
principal amount of up to Thirty Million Dollars ($30,000,000) (each, a “2019
Term C Loan Advance”, and collectively, the “2019 Term C Loan Advances”).  Each
2019 Term C Loan Advance must be in a minimum amount of at least Five Million
Dollars ($5,000,000). The aggregate outstanding Advances shall not exceed the
Maximum Term Loan Amount.  The 2019 Term B Loan Advance and the 2019 Term C Loan
Advances are each hereinafter referred to singly as a “2019 Collective Term Loan
Advance” and collectively as the “2019 Collective Term Loan Advances”.  The 2019
Term A Loan Advance, the 2019 Term B Loan Advance, and the 2019 Term C Loan
Advances are each hereinafter referred to singly as a “2019 Term Loan Advance”
and collectively as the “2019 Term Loan Advances”.  Proceeds of any 2019 Term
Loan Advance shall be deposited into an account that is subject to a first
priority perfected security interest in favor of Agent perfected by an Account
Control Agreement.

(b)Advance Request.  To obtain a 2019 Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least three (3) Business Days
before the Advance Date other than the Closing Date, which shall be at least one
(1) Business Day) to Agent.  Lender shall fund each 2019 Term Loan Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such 2019 Term Loan Advance is satisfied as of the requested
Advance Date.

(c)Interest.  

(i)2019 Term A Loan Advance.  The principal balance of the 2019 Term A Loan
Advance shall bear interest thereon from such Advance Date at the 2019 Term A
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed.  The 2019 Term A Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

17

--------------------------------------------------------------------------------

 

(ii)2019 Collective Term Loans.  The principal balance of each 2019 Collective
Term Loan Advance shall bear interest thereon from such Advance Date at the 2019
Collective Term Loan Interest Rate based on a year consisting of 360 days, with
interest computed daily based on the actual number of days elapsed.  The 2019
Collective Term Loan Interest Rate will float and change on the day the Prime
Rate changes from time to time.

(d)Payment.  

(i)2019 Term A Loan Advance.  Borrower will pay interest on the 2019 Term A Loan
Advance on the first (1st) Business Day of each month, beginning the month after
the Advance Date.  Borrower shall repay the 2019 Term A Loan Advance principal
balance that is outstanding on the day immediately preceding the 2019 Term A
Loan Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the 2019 Term A Loan Amortization Date and
continuing on the first Business Day of each month thereafter until the Secured
Obligations (other than inchoate indemnity obligations) are repaid.  The entire
2019 Term A Loan Advance principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the 2019 Term A Loan Maturity Date.
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to Lender under the
2019 Term A Loan Advance and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender in connection with Section 11.11 of this Agreement; provided
that, with respect to clause (i) above, in the event that Lender or Agent
informs Borrower that Lender will not initiate a debit entry to Borrower’s
account for a certain amount of the periodic obligations due on a specific
payment date, Borrower shall pay to Lender such amount of periodic obligations
in full in immediately available funds on such payment date; provided, further,
that, with respect to clause (i) above, if Lender or Agent informs Borrower that
Lender will not initiate a debit entry as described above later than the date
that is three (3) Business Days prior to such payment date, Borrower shall pay
to Lender such amount of periodic obligations in full in immediately available
funds on the date that is three (3) Business Days after the date on which Lender
or Agent notifies Borrower of such; provided, further, that, with respect to
clause (ii) above, in the event that Lender or Agent informs Borrower that
Lender will not initiate a debit entry to Borrower’s account for certain amount
of such out-of-pocket legal fees and costs incurred by Agent or Lender, Borrower
shall pay to Lender such amount in full in immediately available funds within
three  (3) Business Days.

(ii)2019 Collective Term Loan Advances.  Borrower will pay interest on each 2019
Collective Term Loan Advance the first (1st) Business Day of each month,
beginning the month after the applicable Advance Date.  Borrower shall repay the
aggregate 2019 Collective Term Loan Advances principal balance that is
outstanding on the day immediately preceding the 2019 Amortization Date, in

18

--------------------------------------------------------------------------------

 

equal monthly installments of principal and interest (mortgage style) beginning
on the 2019 Amortization Date and continuing on the first Business Day of each
month thereafter until the Secured Obligations (other than inchoate indemnity
obligations) are repaid.  The entire 2019 Collective Term Loan Advances
principal balance and all accrued but unpaid interest hereunder, shall be due
and payable on the 2019 Term Loan Maturity Date. Borrower shall make all
payments under this Agreement without setoff, recoupment or deduction and
regardless of any counterclaim or defense. Lender will initiate debit entries to
the Borrower’s account as authorized on the ACH Authorization (i) on each
payment date of all periodic obligations payable to Lender under each 2019
Collective Term Loan Advance and (ii) out-of-pocket legal fees and costs
incurred by Agent or Lender in connection with Section 11.11 of this Agreement;
provided that, with respect to clause (i) above, in the event that Lender or
Agent informs Borrower that Lender will not initiate a debit entry to Borrower’s
account for a certain amount of the periodic obligations due on a specific
payment date, Borrower shall pay to Lender such amount of periodic obligations
in full in immediately available funds on such payment date; provided, further,
that, with respect to clause (i) above, if Lender or Agent informs Borrower that
Lender will not initiate a debit entry as described above later than the date
that is three (3) Business Days prior to such payment date, Borrower shall pay
to Lender such amount of periodic obligations in full in immediately available
funds on the date that is three (3) Business Days after the date on which Lender
or Agent notifies Borrower of such; provided, further, that, with respect to
clause (ii) above, in the event that Lender or Agent informs Borrower that
Lender will not initiate a debit entry to Borrower’s account for certain amount
of such out-of-pocket legal fees and costs incurred by Agent or Lender, Borrower
shall pay to Lender such amount in full in immediately available funds within
three  (3) Business Days.

2.2Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal amount of the 2019
Term Loan Advances; second, after all principal is repaid, to the payment of
Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.  

2.3Default Interest.  In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c),
plus five

19

--------------------------------------------------------------------------------

 

percent (5%) per annum.  In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c) or
Section 2.3, as applicable.

2.4Prepayment.  At its option, Borrower may at any time prepay all or a portion
of the outstanding Advances by paying the entire principal balance (or such
portion thereof), all accrued and unpaid interest with respect to the principal
balance being prepaid, together with a prepayment charge equal to the following
percentage of the Advance amount being repaid: subject to the second succeeding
sentence, if such Advance amounts are prepaid prior to the Established
Prepayment Date, the Prepayment Fee Percentage of the then outstanding principal
amount of each Advance being prepaid; and on or after the Established Prepayment
Date, zero percent (0.0%) of the then outstanding amount of the Advances being
prepaid (each, a “Prepayment Charge”). For the avoidance of doubt, any Advance
amounts which are prepaid shall be applied to the outstanding principal amount
of the Advances as directed by Borrower.  Borrower agrees that the Prepayment
Charge is a reasonable calculation of Lender’s lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early repayment of the Advances.  Borrower shall prepay the outstanding amount
of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control. Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge if Agent
and Lender (in its sole and absolute discretion) agree in writing to refinance
the Advances prior to the 2019 Term A Loan Maturity Date and/or the 2019 Term
Loan Maturity Date as applicable.

2.5End of Term Charge.  On the earliest to occur of (i) September 1, 2020, (ii)
the date that Borrower prepays the outstanding Secured Obligations (other than
any inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) in full, or (iii) the
date that the Secured Obligations become due and payable, Borrower shall pay
Lender, with respect to each Term Loan Advance, charges equal to the sum of (a)
One Million Eight Hundred Thousand Dollars ($1,800,000) (the “2015 End of Term
Charge”), (b) Four Hundred Fifty Thousand Dollars ($450,000) (the “2016 End of
Term Charge”), and (c) Two Hundred Twenty-Five Thousand Dollars ($225,000) (the
“2017 End of Term Charge” and, together with the 2015 End of Term Charge and
2016 End of Term Charge, collectively, the “End of Term
Charge”).  Notwithstanding the required payment date of such charge, the 2015
End of Term Charge shall be deemed earned by Lender as of September 30, 2015,
the 2016 End of Term Charge shall be deemed earned by Lender as of the December
12, 2016, the 2017 End of Term Charge shall be deemed earned by Lender as of
June 27, 2017.

2.62018 End of Term Charge.  On the earliest to occur of (i) August 1, 2022,
(ii) the date that Borrower prepays the outstanding Secured Obligations (other
than any inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) in full, or (iii)
the date that the Secured Obligations become due and payable, Borrower shall pay
Lender, with respect to the 2018 Term Loan Advance, a charge equal to Six
Hundred Ninety-Five Thousand Dollars ($695,000) (the “2018 End of Term
Charge”).  Notwithstanding the required payment date of such charge, the 2018
End of Term Charge shall be deemed earned by Lender as of August 1, 2018.

20

--------------------------------------------------------------------------------

 

2.72019 End of Term Charge.  On the earliest to occur of (i) August 1, 2022,
(ii) the date that Borrower prepays the outstanding Secured Obligations (other
than any inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) in full, or (iii)
the date that the Secured Obligations become due and payable, Borrower shall pay
Lender, with respect to each 2019 Term Loan Advance, a charge equal to 6.95%,
multiplied by the original principal amount of such 2019 Term Loan Advance
extended by Lender (the “2019 End of Term Charge”).  Notwithstanding the
required payment date of such charge, the applicable portion of the 2019 End of
Term Charge shall be deemed earned by Lender as of each date a 2019 Term Loan
Advance is made.

2.8Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

2.9Pro Rata Treatment. Each payment (including prepayment) on account of any fee
and any reduction of the Advances shall be made pro rata according to the Term
Commitments, 2018 Term Commitments, and 2019 Term Commitments of the relevant
Lender.

2.10Treatment of Prepayment Charge and End of Term Charge.  Borrower agrees that
any Prepayment Charge, the End of Term Charge, the 2018 End of Term Charge, and
the 2019 End of Term Charge payable shall be presumed to be the liquidated
damages sustained by each Lender as the result of the early termination, and
Borrower agrees that it is reasonable under the circumstances existing as of the
Closing Date.  The Prepayment Charge, the End of Term Charge, the 2018 End of
Term Charge, and the 2019 End of Term Charge shall also be payable in the event
the Secured Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means.  Borrower expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Prepayment
Charge, the End of Term Charge, the 2018 End of Term Charge, and the 2019 End of
Term Charge in connection with any such acceleration.  Borrower agrees (to the
fullest extent that each may lawfully do so): (a) each of the Prepayment Charge,
the End of Term Charge, the 2018 End of Term Charge, and the 2019 End of Term
Charge is reasonable and is the product of an arm’ s length transaction between
sophisticated business people, ably represented by counsel; (b) each of the
Prepayment Charge, the End of Term Charge, the 2018 End of Term Charge, and the
2019 End of Term Charge shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (c) there has been a course of conduct
between the Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Prepayment Charge, the End of Term
Charge, the 2018 End of Term Charge, and the 2019 End of Term Charge as a charge
(and not interest) in the event of prepayment or acceleration; and (d) Borrower
shall be estopped from claiming differently than as agreed to in this
paragraph.  Borrower expressly acknowledges that their agreement to pay each of
the Prepayment Charge, the End of Term Charge, the 2018 End of Term Charge, and
the 2019 End of Term Charge to the Lenders as herein described was, on September
30, 2015, August 1, 2018, and the Closing Date (as applicable), and continues to
be, a material inducement to the Lenders to provide the Term Loan Advances, the
2018 Term Loan Advance and the 2019 Term Loan Advances (as applicable).

21

--------------------------------------------------------------------------------

 

SECTION 3. SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in and
to the following personal property whether now owned or hereafter acquired
(collectively, the “Collateral”):  (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (other than Intellectual Property); (e) Inventory; (f)
Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all other
tangible and intangible personal property (other than Intellectual Property) of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2Notwithstanding the foregoing, the Collateral shall not include any Excluded
Property.

3.3If this Agreement is terminated in accordance with its terms, Agent’s Lien in
the Collateral shall continue until the Secured Obligations (other than inchoate
indemnity obligations) are satisfied in full, and at such time Agent shall, at
Borrower’s sole cost and expense, authorize Borrower to terminate its security
interest in the Collateral and all rights therein shall automatically revert to
Borrower.  Agent shall execute such documents and take such other steps as are
reasonably necessary for Borrower to accomplish the foregoing, all at Borrower’s
sole cost and expense.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligation of Lender to make the 2019 Term Loan Advances hereunder is
subject to the satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed copies of the Loan Documents, Account Control Agreements, and all
other documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

(b)certified copy of resolutions of Borrower’s Board evidencing approval of the
Loan and other transactions evidenced by the Loan Documents;

22

--------------------------------------------------------------------------------

 

(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect; and

(e)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Agent may
reasonably request.

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Inc. is a corporation duly organized, legally existing and
in good standing under the laws of the State of Delaware.  LLC is a limited
liability company duly organized, legally existing and in good standing under
the laws of the State of Delaware.  Borrower is duly qualified as a foreign
corporation in all jurisdictions in which the nature of its business or location
of its properties require such qualifications and where the failure to be
qualified would reasonably be expected to have a Material Adverse
Effect.  Borrower’s present name, former names (if any), locations, place of
formation, tax identification number, organizational identification number and
other information are correctly set forth in Exhibit C to

23

--------------------------------------------------------------------------------

 

the Disclosure Letter, as may be updated by Borrower in a written notice
(including any Compliance Certificate) provided to Agent after the Closing Date.

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.  

5.3Consents.  Borrower’s execution, delivery and performance of the Note(s) (if
any), this Agreement and all other Loan Documents, and Borrower’s execution of
the Warrants, (i) have been duly authorized by all necessary corporate action of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate or Articles of Incorporation (as applicable), bylaws, or
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3 to the
Disclosure Letter, do not violate any contract or agreement or require the
consent or approval of any other Person which has not already been
obtained.  The individual or individuals executing the Loan Documents and the
Warrants are duly authorized to do so.

5.4Material Adverse Effect.  No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against or
affecting Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6Laws.  Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound, where in each case such default would reasonably be expected to
result in liability in excess of Two Hundred Fifty Thousand Dollars ($250,000).

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all

24

--------------------------------------------------------------------------------

 

consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
to continue their respective businesses as currently conducted, except where the
failure to obtain such consent, approval or authorization, or make such
declaration or filing or give such notice would not reasonably be expected to
have a Material Adverse Effect.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.  None of the funds to be provided under this Agreement
will be used, directly or indirectly, (a) for any activities in violation of any
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations laws and regulations or (b) for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, that no assurance is given that any
particular projections will be realized, that actual results may differ).

5.8Tax Matters.  Except as described on Schedule 5.8 to the Disclosure Letter
and except those being contested in good faith with adequate reserves under
GAAP, (a) Borrower has filed all material federal, state and local tax returns
that it is required to file, (b) Borrower has duly paid or fully reserved for
all taxes (other than de minimis amounts not exceeding Twenty Five Thousand
Dollars ($25,000)) or installments thereof (including any interest or penalties)
as and when due, which have or may become due pursuant to such returns, and (c)
Borrower has paid or fully reserved for any tax assessment received by Borrower
for the three (3) years

25

--------------------------------------------------------------------------------

 

preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings).

5.9Intellectual Property Claims.  To Borrower’s knowledge, Borrower is the sole
owner of, or otherwise has the right to use, the Intellectual Property material
to Borrower’s business.  To Borrower’s knowledge, except as described on
Schedule 5.9 to the Disclosure Letter, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) to the best of Borrower’s knowledge no claim has been made to
Borrower that any material part of the Intellectual Property violates the rights
of any third party. Exhibit D to the Disclosure Letter is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.  

5.10Intellectual Property.  To Borrower’s knowledge, except as described on
Schedule 5.10 to the Disclosure Letter, Borrower has all material rights with
respect to Intellectual Property necessary or material in the operation or
conduct of Borrower’s business as currently conducted by Borrower.  Without
limiting the generality of the foregoing, and in the case of Licenses, except
for restrictions that are unenforceable under Division 9 of the UCC, Borrower
has the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted by Borrower,
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party, and Borrower
owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products except customary covenants in inbound
license agreements and equipment leases where Borrower is the licensee or
lessee.  

5.11Borrower Products.  Except as described on Schedule 5.11 to the Disclosure
Letter, no Intellectual Property owned by Borrower or Borrower Product has been
or is subject to any actual or, to the knowledge of Borrower, threatened in
writing litigation, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts in any manner Borrower’s use, transfer or licensing thereof or that
may affect the validity, use or enforceability thereof. There is no decree,
order, judgment, agreement, stipulation, arbitral award or other provision
entered into in connection with any litigation or proceeding that obligates
Borrower to grant licenses or ownership interest in any future Intellectual
Property related to the operation or conduct of the business of Borrower or
Borrower Products.  Borrower has not received any written notice or claim, or,
to the knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any

26

--------------------------------------------------------------------------------

 

Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim.  To Borrower’s knowledge, neither Borrower’s use of its
Intellectual Property nor the production and sale of Borrower Products infringes
the issued patents, trademarks, and copyrights in any material respect.

5.12Financial Accounts.  Exhibit E to the Disclosure Letter, as may be updated
by Borrower in a written notice provided to Agent after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

5.13Employee Loans.  Borrower has no outstanding loans to any employee, officer
or director of Borrower nor has Borrower guaranteed the payment of any loan made
to an employee, officer or director of Borrower by a third party.

5.14Subsidiaries. Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.14 to the Disclosure Letter, as may be updated by Borrower in a
written notice provided after the Closing Date, is a true, correct and complete
list of each Subsidiary.

5.15Foreign Subsidiary Voting Rights. No decision or action in any governing
document of any Foreign Subsidiary (other than an Eligible Foreign Subsidiary)
requires a vote of greater than 50.1% of the Equity Interests or voting rights
of such Foreign Subsidiary.

 

SECTION 6. INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $1,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations (other than inchoate
indemnity obligations) outstanding, Borrower shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.  

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations

27

--------------------------------------------------------------------------------

 

contained in this Section 6.2.  Borrower’s insurance certificate shall state
Agent is an additional insured for commercial general liability, a loss payee
for all risk property damage insurance, subject to the insurer’s approval, and a
loss payee for property insurance and additional insured for liability insurance
for any future liability insurance that Borrower may acquire from such
insurer.  Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance.  All certificates of insurance will provide for a
minimum of thirty (30) days advance written notice to Agent of cancellation
(other than cancellation for non-payment of premiums, for which ten (10) days’
advance written notice shall be sufficient) or any other change adverse to
Agent’s interests.  Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.  Borrower shall provide Agent with copies of each insurance
policy, and upon entering or amending any insurance policy required hereunder,
Borrower shall provide Agent with copies of such policies and shall deliver to
Agent updated insurance certificates with respect to such policies within 30
days of such updates.

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement.  In no event shall any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.3 shall survive the repayment of the Secured Obligations under, and otherwise
shall survive the expiration or other termination of, the Loan Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)within 30 days after the end of each month, unaudited interim and
year-to-date financial statements as of the end of such month (prepared on a
consolidated basis), including balance sheet and related statements of income
and cash flows accompanied by a report detailing any material contingencies
(including the commencement of any

28

--------------------------------------------------------------------------------

 

material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, all certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and (iii)
they do not contain certain non-cash items that are customarily included in
quarterly and annual financial statements;

(b)within 45 days after the end of the first three (3) calendar quarters in each
fiscal year, unaudited interim and year-to-date financial statements as of the
end of such calendar quarter (prepared on a consolidated basis), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect,  certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments; to the
extent required by Form 10-Q, the most recent capitalization table for Borrower,
including the weighted average exercise price of employee stock options;

(c)within 90 days after the end of each fiscal year, unqualified (other than a
going concern qualification solely with respect to Borrower having less than
twelve (12) months of cash for each fiscal year during the term of the
Agreement) audited financial statements as of the end of such year (prepared on
a consolidated basis), including balance sheet and related statements of income
and cash flows, and setting forth in comparative form the corresponding figures
for the preceding fiscal year, certified by a firm of independent certified
public accountants selected by Borrower and reasonably acceptable to Agent (it
being understood that any nationally recognized big four (4) accounting firm is
reasonably acceptable to Agent), accompanied by any management report from such
accountants;

(d)within 30 days after the end of each month, a Compliance Certificate in the
form of Exhibit F;

(e)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its capital stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(f)[Reserved];

(g)within 90 days after the end of Borrower’s fiscal year, Borrower’s annual
operating plan as approved by Borrower’s Board, as well as budgets, operating
plans and other financial information reasonably requested by Agent; and

29

--------------------------------------------------------------------------------

 

(h)immediate notice if Borrower or any Subsidiary has knowledge that Borrower,
or any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a)
is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.

Borrower shall not make any change in its (a) accounting policies or reporting
practices other than in accordance with GAAP and applicable regulations adopted
by the SEC and the PCAOB (as applicable), or (b) unless Borrower shall have
notified Agent in writing thirty (30) days in advance of such change, fiscal
years or fiscal quarters. As of the Closing Date, the fiscal year of Borrower
ends on December 31.

The executed Compliance Certificate and all Financial Statements required to be
delivered pursuant to clauses (a), (b), (c) and (d) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com, bjadot@htgc.com, and
mdutra@htgc.com provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: (650) 473-9194, attention Account Manager: Paratek Pharmaceuticals, Inc.

Notwithstanding the foregoing, documents required to be delivered pursuant to
this Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) such
financial statements and/or appropriate disclosures are publicly available as
posted on the Electronic Data Gathering Analysis and Retrieval system (EDGAR) or
any successor filing system of the SEC, or (ii) Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet, provided,
however, other than in connection with documents required to be delivered under
Section 7.1(e).  Borrower shall promptly notify Agent and Lender in writing
(which may be by electronic mail) of the posting of any such documents.  

7.2Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year.  In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records.  In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting
Borrower.  Such consultations shall not unreasonably interfere with Borrower’s
business operations.  The parties intend that the rights granted Agent and
Lender shall constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

30

--------------------------------------------------------------------------------

 

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral (subject
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Agent’s Lien under this Agreement).  Borrower shall
from time to time procure any instruments or documents as may be reasonably
requested by Agent, and take all further action that may be necessary, or that
Agent may reasonably request, to perfect and protect the Liens granted hereby
and thereby.  In addition, and for such purposes only, Borrower hereby
authorizes Agent to execute and deliver on behalf of Borrower and to file such
financing statements (including an indication that the financing statement
covers “all assets or all personal property” of Borrower in accordance with
Section 9-504 of the UCC), collateral assignments, notices, control agreements,
security agreements and other documents without the signature of Borrower either
in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower.  Borrower shall protect and defend Borrower’s title to the Collateral
and Agent’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Agent other than Permitted Liens.  

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower or (d) as otherwise permitted hereunder or
approved in writing by Agent.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property  and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property,  such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for
Permitted Liens, provided however, that there shall be no Liens whatsoever on
Intellectual Property), and shall give Agent prompt written notice of any legal
process affecting such Subsidiary’s assets. Borrower shall not agree with any
Person other than Agent or Lender not to encumber its property other than with
respect to (i) Excluded Property, (ii) any agreement evidencing Indebtedness
secured by clause (vii) of the definition of Permitted Liens; and (iii)
restrictions by reason of customary provisions restricting assignment,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are

31

--------------------------------------------------------------------------------

 

limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements as the case may
be).  

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
(i) pursuant to employee, director or consultant stock purchase or repurchase
plans or other similar agreements so long as an Event of Default does not exist
at the time of such repurchase and would not exist after giving effect to such
repurchase, and provided that the aggregate amount of all such repurchases does
not exceed $500,000, or (ii) conversion of any of its convertible securities
into other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof; provided, however, in each case (i) and (ii), the
repurchase or redemption price does not exceed the original consideration paid
for such stock or Equity Interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other Equity Interest, except
that (i) a Subsidiary may pay dividends or make distributions to Borrower or any
other Subsidiary of Borrower, provided that such Subsidiary has entered into a
Joinder Agreement and other documents as shall be reasonably requested by Agent
and (ii) Borrower or any Subsidiary may pay dividends consisting solely of
amounts contained in the Transcept Royalty Account, or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $100,000 in the aggregate or (d) waive,
release or forgive any Indebtedness owed by any employees, officers or directors
in excess of $100,000 in the aggregate.

7.8Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9Mergers or Acquisitions.  Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower, (b) a Borrower into
another Borrower, (c) any Person into a Borrower in a transaction in which the
surviving entity is such Borrower or (d) any Person (other than a Borrower) into
a Subsidiary in a transaction in which the surviving entity is such Subsidiary),
or acquire, or permit any of its Subsidiaries to acquire, all or substantially
all of the capital stock or property of another Person, except for Acquisitions
permitted by Section 7.6.

7.10Taxes.  Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender (other than taxes imposed on or measured by the Lender’s net
income) or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom.  Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral.  Notwithstanding the
foregoing, Borrower may contest, in

32

--------------------------------------------------------------------------------

 

good faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

7.11Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Inc. shall not suffer a Change in Control.
Neither Borrower nor any Qualified Subsidiary shall relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Agent; and (ii) such relocation shall be within the
continental United States.  Neither Borrower nor any Qualified Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to the Disclosure Letter to another
location described on Exhibit C to the Disclosure Letter) unless (i) it has
provided prompt written notice to Agent, (ii) such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, it has delivered a bailee agreement in form and substance reasonably
acceptable to Agent.

7.12Deposit Accounts. Neither Borrower nor any Qualified Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement.  

7.13Subsidiary. Borrower shall notify Agent of each Subsidiary formed subsequent
to the Closing Date and, within 30 days of formation, shall cause any such
Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement.  In
addition, Borrower shall cause any Ineligible Subsidiary that ceases to qualify
as an Ineligible Subsidiary to execute and deliver to Agent a Joinder Agreement
and grant and pledge to Agent a perfected security interest in the shares of
such former Ineligible Subsidiary and execute and deliver any and all documents
necessary in connection with such grant and pledge, each in form and substance
acceptable to Agent.

7.14Notification of Event of Default. Borrower shall notify Agent immediately
upon becoming aware of the occurrence of any Event of Default.

7.15Small Business Administration. Agent and Lender have received a license from
the U.S. Small Business Administration (“SBA”) to extend loans as a small
business investment company (“SBIC”) pursuant to the Small Business Investment
Act of 1958, as amended, and the associated regulations (collectively, the “SBIC
Act”).  Portions of the loan to Borrower will be made under the SBA license and
the SBIC Act. Addendum 1 to this Agreement outlines various responsibilities of
Agent, Lender and Borrower associated with an SBA loan, and such Addendum 1 is
hereby incorporated in this Agreement.

7.16Financial Covenant – Cash Management.  At all times prior to the occurrence
of the 2019 Extension Event, Borrower shall maintain at all times, in an account
in the name of Borrower and subject to an Account Control Agreement,
unrestricted (other than as a result of this covenant) cash in an amount equal
to the lesser of (i) one (1) times the outstanding Secured Obligations of
Borrower to Lender or (ii) one hundred percent (100%) of all cash of Borrower
and its Subsidiaries (other than cash held in (a) Excluded Accounts, (b)
accounts maintained by

33

--------------------------------------------------------------------------------

 

an SPE in the ordinary course or (c) other accounts in an aggregate amount not
in excess of One Hundred Thousand Dollars ($100,000.00)).

7.17Financial Covenant - Minimum Cash/Net Revenue.  Borrower shall either: (i)
maintain unrestricted and unencumbered Cash in amount of at least Twenty-Five
Million Dollars ($25,000,000.00) in an account in the name of Borrower that is
subject to an Account Control Agreement in favor of Agent, or (ii) achieve,
calculated on a trailing six (6) month basis and tested as of the last day of
the calendar quarter most recently ended prior to any date of determination for
which financial statements are required to be delivered in accordance with
Section 7.1(b) or (c), as applicable, net revenue (determined in accordance with
GAAP) from the sale of its Omadacycline product of no less than eighty-five
percent (85.0%) of the projected net revenues set forth in the Forecast.

7.18Foreign Subsidiary Voting Rights. Borrower shall not, and shall not permit
any Subsidiary, to amend or modify any governing document of any Foreign
Subsidiary of Borrower (other than an Eligible Foreign Subsidiary) the effect of
which is to require a vote of greater than 50.1% of the Equity Interests or
voting rights of such entity for any decision or action of such entity.

7.19Use of Proceeds.  Borrower agrees that the proceeds of the Advances shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes.  The proceeds of the
Advances will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.

7.20Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respect with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required material governmental
authorizations, approvals, licenses, franchises, permits or registrations
reasonably necessary in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists.  Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.

34

--------------------------------------------------------------------------------

 

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

Borrower shall ensure that none of Borrower, any of its Subsidiaries or any of
their respective directors, officers or employees, or to the knowledge of
Borrower, any agent for Borrower or its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

7.21Transactions with Affiliates.  Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary, other than (i)
Permitted Investments, (ii) reasonable and customary fees paid to members of the
Board, (iii) reasonable and customary Board-approved compensation arrangements
for officers and other employees, (iv) transactions with any Subsidiary that has
entered into a Joinder Agreement and not in violation of this Agreement and (v)
transactions otherwise expressly permitted hereunder.  

7.22Financial Covenant – Cash.  Upon the occurrence of the 2019 Extension Event,
and at all times thereafter, Borrower shall maintain, in an account in the name
of Borrower and subject to an Account Control Agreement, unrestricted (other
than as a result of this covenant) cash in an amount equal to one (1) times the
outstanding Secured Obligations of Borrower to Lender.  For the avoidance of
doubt, if Borrower elects not exercise the 2019 Extension Event pursuant to
clause (a) of the 2019 Extension Event definition, this financial covenant shall
not be tested at any time.

7.23Post-Closing Deliverables. Borrower shall deliver to Agent, within ten (10)
days after the Closing Date, certificates of insurance and copies of each
insurance policy required hereunder, and endorsements to Borrower’s property and
liability policies, which endorsements shall name Agent as lender loss payee and
additional insured and provide that Agent shall receive prior notice of
cancellation of such property and liability policies.

SECTION 8. RIGHT TO INVEST

8.1At all times when any Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) shall be outstanding to Lender hereunder, Lender
or its assignee or nominee shall have the right, in its discretion, to
participate in any Subsequent Financing in an amount of up to Two Million
Dollars ($2,000,000) on the same terms, conditions and pricing afforded to
others participating in any such Subsequent Financing.

SECTION 9. EVENTS OF DEFAULT

35

--------------------------------------------------------------------------------

 

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement, the
Note(s), or any of the other Loan Documents on the due date; provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19, 7.20, 7.21,
7.22 and 7.23), any other Loan Document or any other agreement among Borrower,
Agent and Lender, such default continues for more than ten (10) days after the
earlier of the date on which (i) Agent or Lender has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19, 7.20, 7.21, 7.22, and 7.23, the
occurrence of such default; or

9.3Material Adverse Effect. A circumstance has occurred that would reasonably be
expected to have a Material Adverse Effect, provided that: (a) solely for the
purposes of this Section 9.3, the occurrence of any of the following, in and of
itself, shall not constitute a Material Adverse Effect: (i) adverse results or
delays in any nonclinical or clinical trial, or (ii) the delay or limitation of
approval of, or taking of any other regulatory action by, the United States Food
and Drug Administration; and (b) if such circumstance is due to a change in or
discontinuance of a strategic partnership or other collaboration or license
agreement, Agent shall provide three (3) calendar days written notice to Inc.
before exercising any right or remedy or causing an Event of Default to occur
with respect to this Section 9.3, whereby during such time, Agent shall make
itself available to discuss in good faith an proposed solution to such Material
Adverse Effect); or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in

36

--------------------------------------------------------------------------------

 

clauses (i) through (vi); or (B) either (i) forty-five (45) days shall have
expired after the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) forty-five (45) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $1,000,000, and such
judgment remains unsatisfied, unvacated or unstayed for a period of fifteen (15)
days after the entry thereof, or Borrower is enjoined or in any way prevented by
court order from conducting any part of its business; or  

9.7Other Obligations.  The occurrence of any default (after giving effect to any
grace or cure period, if any) under any agreement or obligation of Borrower
involving any Indebtedness in excess of $1,000,000, which has resulted in a
right by a third party, whether or not exercised, to accelerate the maturity of
such Indebtedness.

SECTION 10. REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and

37

--------------------------------------------------------------------------------

 

commingle the Collateral.  All Agent’s rights and remedies shall be cumulative
and not exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11. MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

38

--------------------------------------------------------------------------------

 

11.2Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States mails, with proper first class postage prepaid, in each
case addressed to the party to be notified as follows:

If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Email: legal@htgc.com, bjadot@htgc.com
Telephone:  650-289-3060

 

If to Lender:

HERCULES CAPITAL, INC.
HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention:  Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Email: legal@htgc.com, bjadot@htgc.com
Telephone:  650-289-3060

 

If to Borrower:

Paratek Pharmaceuticals, Inc.                                              
Attention: Chief Financial Officer
75 Park Place, 4th Floor
Boston, Massachusetts 02111
Telephone: 617-807-6600

 

with a copy to:

Paratek Pharmaceuticals, Inc.
Attention: General Counsel
75 Park Place, 4th Floor
Boston, Massachusetts 02111

 

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s proposal letter dated April
26, 2019).  

39

--------------------------------------------------------------------------------

 

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Borrower party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
Lenders or of Borrower hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder, or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 11.3(b)
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of Agent.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each Lender
and shall be binding upon Borrower, Lender, Agent and all future holders of the
Loans.

(c)Upon any sale, transfer or disposition by Borrower or any Subsidiary of any
of the Clinical Assets or royalties (or rights therein or related thereto),
rights to payment under royalties, licenses and the proceeds thereof in
connection with a Royalty Backed Indebtedness Transaction, any security interest
in such Collateral shall be automatically released and Agent and at Borrower’s
sole expense, the Lenders shall execute such amendments, consents, releases
(including UCC-3 financing statement amendments) and other similar documents as
may be reasonably necessary under the Loan Documents to give effect to and
otherwise permit such transaction.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it,

40

--------------------------------------------------------------------------------

 

or to require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or Lender is entitled, nor shall it in any way affect the right
of Agent or Lender to enforce such provisions thereafter.

11.6Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.  Sections 6.3 and 11.14 shall survive the
termination of this Agreement.

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.

11.8Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

11.9Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.10Mutual Waiver of Jury Trial / Judicial Reference.  

41

--------------------------------------------------------------------------------

 

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.    

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11Professional Fees. Except as set forth in the Fee Letter, Borrower promises
to pay Agent’s and Lender’s fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable attorneys fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay any and all reasonable attorneys’ and other professionals’ fees
and expenses incurred by Agent and Lender after the Closing Date in connection
with or related to:  (a) the Loan; (b) the administration, collection, or
enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

42

--------------------------------------------------------------------------------

 

11.12Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting  Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents.

11.13Assignment of Rights.  Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

11.14Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered

43

--------------------------------------------------------------------------------

 

from Agent or Lender.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

11.17Agency.  

(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify Agent in its capacity as such (to the extent not
reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
“Lender” shall, unless

44

--------------------------------------------------------------------------------

 

otherwise expressly indicated or unless the context otherwise requires, include
each such Person serving as Agent hereunder in its individual capacity.

(d)Exculpatory Provisions.  Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, Agent shall not:

(i)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by Lender, provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and

(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and Agent shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as Agent or any of its
Affiliates in any capacity.

(e)Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of Lender or as Agent shall believe in good faith
shall be necessary, under the circumstances or (ii) in the absence of its own
gross negligence or willful misconduct.

(f)Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the

45

--------------------------------------------------------------------------------

 

correctness of the opinions expressed therein, upon any certificates or opinions
furnished to Agent and conforming to the requirements of the Loan Agreement or
any of the other Loan Documents.  Agent may consult with counsel, and any
opinion or legal advice of such counsel shall be full and complete authorization
and protection in respect of any action taken, not taken or suffered by Agent
hereunder or under any Loan Documents in accordance therewith.  Agent shall have
the right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction.  Agent shall not be under
any obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Agent shall have been provided by Lender with
adequate security and indemnity against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction.

11.18Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.  

11.19Multiple Borrowers.

(a)Borrower’s Agent.  Each of the Borrowers hereby irrevocably appoints Inc. as
its agent, attorney-in-fact and legal representative for all purposes, including
requesting disbursement of the Term Loan and receiving account statements and
other notices and communications to Borrowers (or any of them) from the Agent or
any Lender.  The Agent may rely, and shall be fully protected in relying, on any
request for the Term Loan, disbursement instruction, report, information or any
other notice or communication made or given by Inc., whether in its own name or
on behalf of one or more of the other Borrowers, and the Agent shall not have
any obligation to make any inquiry or request any confirmation from or on behalf
of any other Borrower as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of the Borrowers’ obligations hereunder be affected
thereby.

(b)Waivers.  Each Borrower hereby waives:  (i) any right to require the Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Agent

46

--------------------------------------------------------------------------------

 

or any Indebtedness of the Agent or any Lender to any other Borrower, or to
exercise any other right or power, or pursue any other remedy the Agent or any
Lender may have; (ii) any defense arising by reason of any disability or other
defense of any other Borrower or any guarantor or any endorser, co-maker or
other person, or by reason of the cessation from any cause whatsoever of any
liability of any other Borrower or any guarantor or any endorser, co-maker or
other person, with respect to all or any part of the Secured Obligations, or by
reason of any act or omission of the Agent or others which directly or
indirectly results in the discharge or release of any other Borrower or any
guarantor or any other person or any Secured Obligations or any security
therefor, whether by operation of law or otherwise; (iii) any defense arising by
reason of any failure of the Agent to obtain, perfect, maintain or keep in force
any Lien on, any property of any Borrower or any other person; (iv) any defense
based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Secured Obligations (including without limitation
any interest thereon), in or as a result of any such proceeding.  Until all of
the Secured Obligations have been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of all of the Secured Obligations.  If
any claim is ever made upon the Agent for repayment or recovery of any amount or
amounts received by the Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and the Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or any of its property, or by reason of any
settlement or compromise of any such claim effected by the Agent with any such
claimant (including without limitation the any other Borrower), then and in any
such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain liable to
the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement.  Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which Borrower may have under any present or
future document or agreement with any other Borrower or other person, and
including (but not limited to) any of the foregoing rights which any Borrower
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.

47

--------------------------------------------------------------------------------

 

(c)Consents.  Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, the Agent may, from time to time before or
after revocation of this Agreement, do any one or more of the following in its
sole and absolute discretion:  (i) accept partial payments of, compromise or
settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the Secured
Obligations; (ii) grant any other indulgence to any Borrower or any other Person
in respect of any or all of the Secured Obligations or any other matter; (iii)
accept, release, waive, surrender, enforce, exchange, modify, impair, or extend
the time for the performance, discharge, or payment of, any and all property of
any kind securing any or all of the Secured Obligations or any guaranty of any
or all of the Secured Obligations, or on which the Agent at any time may have a
Lien, or refuse to enforce its rights or make any compromise or settlement or
agreement therefor in respect of any or all of such property; (iv) substitute or
add, or take any action or omit to take any action which results in the release
of, any one or more other Borrowers or any endorsers or guarantors of all or any
part of the Secured Obligations, including, without limitation one or more
parties to this Agreement, regardless of any destruction or impairment of any
right of contribution or other right of Borrower; (v) apply any sums received
from any other Borrower, any guarantor, endorser, or co-signer, or from the
disposition of any Collateral or security, to any Indebtedness whatsoever owing
from such person or secured by such Collateral or security, in such manner and
order as the Agent determines in its sole discretion, and regardless of whether
such Indebtedness is part of the Secured Obligations, is secured, or is due and
payable.  Each Borrower consents and agrees that the Agent shall be under no
obligation to marshal any assets in favor of Borrower, or against or in payment
of any or all of the Secured Obligations.  Each Borrower further consents and
agrees that the Agent shall have no duties or responsibilities whatsoever with
respect to any property securing any or all of the Secured Obligations.  Without
limiting the generality of the foregoing, the Agent shall have no obligation to
monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Secured Obligations.

(d)Independent Liability.  Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Agent. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its own independent investigation of all matters
pertinent hereto, and such Borrower is not relying in any manner upon any
representation or statement of the Agent or any Lender with respect
thereto.  Each Borrower represents and warrants that it is in a position to
obtain, and each Borrower hereby assumes full responsibility for obtaining, any
additional information concerning any other Borrower’s financial condition and
any other matter pertinent hereto as such Borrower may desire, and such Borrower
is not relying upon or expecting the Agent to furnish to it any information now
or hereafter in the Agent’s possession concerning the same or any other matter.

(e)Subordination.  All Indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Secured Obligations and the Borrower

48

--------------------------------------------------------------------------------

 

holding the Indebtedness shall take all actions reasonably requested by Agent to
effect, to enforce and to give notice of such subordination.

(SIGNATURES TO FOLLOW)

 

49

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Amended and Restated Loan and Security Agreement as of the day and year
first above written.

BORROWER:

PARATEK PHARMACEUTICALS, INC.

Signature:/s/ William M. Haskel_____

Print Name:William M. Haskel________

Title:SVP, General Counsel_____

 

PARATEK PHARMA, LLC

Signature:/s/ William M. Haskel_____

Print Name:William M. Haskel________

Title:SVP, General Counsel_____

 

Accepted in Palo Alto, California:

AGENT:

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe________

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

LENDER:

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe________

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

 

 

 

 

(Signature Page to Amended and Restated Loan and Security Agreement)

--------------------------------------------------------------------------------

 

HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership

 

By:

Hercules Technology SBIC Management, LLC, its General Partner

 

By:

Hercules Capital, Inc., its Manager

Signature:/s/ Jennifer Choe________

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2019-1

 

Signature:/s/ Jennifer Choe________

Print Name:Jennifer Choe

Title:Assistant General Counsel

 

 

 

 

 

 

(Signature page to Amended and Restated Loan and Security Agreement)

--------------------------------------------------------------------------------

Exhibit 10.1

Table of Addenda, Exhibits and Schedules

 

Addendum 1: SBA Provisions

 

Exhibit B:Promissory Note

Exhibit F:Compliance Certificate

Exhibit G:Joinder Agreement

 

Schedule 1.1Commitments

 




 

--------------------------------------------------------------------------------

 

ADDENDUM 1 to AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

(a)Borrower’s Business.  For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103.  Borrower represents and warrants to Agent and
Lender as of the Closing Date and covenants to Agent and Lender for a period of
one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7
below, as follows:

 

(i)

Size Status.  Borrower NAICS code is 325412 and Borrower does not have more than
seven hundred fifty (750) employees;

 

(ii)

No Relender.  Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;

 

(iii)

No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

(iv)

No Real Estate Business.  Borrower is not classified under Major Group 65 (Real
Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual.  The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 

(v)

No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

 

--------------------------------------------------------------------------------

 

 

(vi)

No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

(vii)

No Foreign Investment.  The proceeds of the Loan will not be used substantially
for a foreign operation.  At the time of the Loan, Borrower will not have more
than 49 percent of its employees or tangible assets located outside the United
States.  The representation in this subsection (vii) is made only as of the date
hereof and shall not continue for one year as contemplated in the first sentence
of this Section 1.

(b)Small Business Administration Documentation.  Agent and Lender acknowledge
that Borrower previously completed, executed and delivered to Agent SBA Forms
480, 652 and 1031 (Parts A and B) together with a business plan showing
Borrower’s financial projections (including balance sheets and income and cash
flows statements) for the period described therein and a written statement
(whether included in the purchase agreement or pursuant to a separate statement)
from Agent regarding its intended use of proceeds from the sale of securities to
Lender (the “Use of Proceeds Statement”).  Borrower represents and warrants to
Agent and Lender that the information regarding Borrower and its affiliates set
forth in the SBA Form 480, Form 652 and Form 1031 and the Use of Proceeds
Statement previously delivered was accurate and complete at the time of
delivery.

(c)Inspection.  The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents.  Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.

(d)Annual Assessment.  Promptly after the end of each calendar year (but in any
event prior to February 28 of each year) and at such other times as may be
reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment.  In
addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds.  Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.

 

--------------------------------------------------------------------------------

 

(e)Use of Proceeds.  Borrower will use the proceeds from the Loan only for
purposes set forth in this Addendum 1.  Borrower will deliver to Agent from time
to time promptly following Agent’s request, a written report, certified as
correct by Borrower's Chief Financial Officer, verifying the purposes and
amounts for which proceeds from the Loan have been disbursed.  Borrower will
supply to Agent such additional information and documents as Agent reasonably
requests with respect to its use of proceeds and will permit Agent and Lender
and the SBA to have access to any and all Borrower records and information and
personnel as Agent deems necessary to verify how such proceeds have been or are
being used, and to assure that the proceeds have been used for the purposes
specified in this Addendum 1.

(f)Activities and Proceeds.  Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720. 
Without obtaining the prior written approval of Agent, Borrower will not change
within 1 year of the date hereof, Borrower’s current business activity to a
business activity which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act.

(g)Redemption Provisions.  Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of Borrower, as amended from time
to time (the “Charter”), if, pursuant to the redemption provisions contained in
the Charter, Lender is entitled to a redemption of its Warrant, such redemption
(in the case of Lender) will be at a price equal to the redemption price set
forth in the Charter (the “Existing Redemption Price”).  If, however, Lender
delivers written notice to Borrower that the then current regulations
promulgated under the SBIC Act prohibit payment of the Existing Redemption Price
in the case of an SBIC (or, if applied, the Existing Redemption Price would
cause the Series C Preferred Stock to lose its classification as an “equity
security” and Lender has determined that such classification is unadvisable),
the amount Lender will be entitled to receive shall be the greater of (i) fair
market value of the securities being redeemed taking into account the rights and
preferences of such securities plus any costs and expenses of the Lender
incurred in making or maintaining the Warrant, and (ii) the Existing Redemption
Price where the amount of accrued but unpaid dividends payable to the Lender is
limited to Borrower's earnings plus any costs and expenses of the Lender
incurred in making or maintaining the Warrant; provided, however, the amount
calculated in subsections (i) or (ii) above shall not exceed the Existing
Redemption Price.

(h)Compliance and Resolution.   Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender.  In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (i) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (ii) upon
request of Lender or Agent, Borrower will

 

--------------------------------------------------------------------------------

 

cooperate and assist with any assignment of the financing agreements among
Hercules Technology III, L.P. and Hercules Capital, Inc.




 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
SECURED TERM
PROMISSORY NOTE

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  ___ __, 20[  ]

FOR VALUE RECEIVED, Paratek Pharmaceuticals, Inc., a Delaware corporation, and
Paratek Pharma, LLC, a Delaware limited liability company, for themselves and
each of their Qualified Subsidiaries (individually and collectively, jointly and
severally, the “Borrower”) hereby promises to pay to the order of Hercules
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [  ] Million Dollars ($[  ],000,000)
or such other principal amount as Lender has advanced to Borrower, together with
interest at a rate as set forth in Section 2.1(c) of the Loan Agreement based
upon a year consisting of 360 days, with interest computed daily based on the
actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Amended and Restated Loan and Security
Agreement dated June 27, 2019, by and among Borrower, Hercules Capital, Inc., a
Maryland corporation (the “Agent”) and the several banks and other financial
institutions or entities from time to time party thereto as lender (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof.  All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.




 

--------------------------------------------------------------------------------

 

BORROWER FOR ITSELF:

 

PARATEK PHARMACEUTICALS, INC.

By:

Title:

 

PARATEK PHARMA, LLC

By:

Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated June 27, 2019 and the Loan Documents (as defined therein)
entered into in connection with such Amended and Restated Loan and Security
Agreement all as may be amended from time to time (hereinafter referred to
collectively as the “Loan Agreement”) by and among Hercules Capital, Inc., the
several banks and other financial institutions or entities from time to time
party thereto (collectively, the “Lender”) and Hercules Capital, Inc., as agent
for the Lender (the “Agent”) and Paratek Pharmaceuticals, Inc. and Paratek
Pharma, LLC (individually and collectively, jointly and severally, the
“Borrower”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding Borrower; hereby certifies, in such capacity, that in accordance with
the terms and conditions of the Loan Agreement, except as set forth below, (i)
Borrower is in compliance for the period ending ___________ of all covenants,
conditions and terms and (ii) hereby reaffirms that all representations and
warranties contained therein are true and correct on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

EXCEPTION(S):___________________________________________________________________________________________________________________________________________________________________________________________________________________________

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

 

 

 

FINANCIAL COVENANT

REQUIRED

ACTUAL

 

--------------------------------------------------------------------------------

 

Cash Management

Lesser of (i) one (1) times the outstanding Secured Obligations of Borrower to
Lender or (ii) one hundred percent (100%) of all cash of Borrower and its
Subsidiaries (other than cash held in (a) Excluded Accounts, (b) accounts
maintained by an SPE in the ordinary course or

(c) other accounts in an aggregate amount not in excess of One Hundred Thousand
Dollars ($100,000.00)).

 

 

 

 

 

Minimum Cash/Net Revenue (prior to the occurrence of the 2019 Extension Event)

 

Either (i) ($25,000,000) in an account subject to an Account Control Agreement
in favor of Agent, tested at all times, or (ii) achieve, calculated on a
trailing six (6) month basis and tested as of the last day of each calendar
quarter, net revenue (determined in accordance with GAAP) from the sale of its
Omadacycline product of no less than eighty-five percent (85.0%) of the
projected net revenues set forth in the Forecast.

 

 

 

 

Cash (after the occurrence of the 2019 Extension Event)

One (1) times the outstanding Secured Obligations of Borrower to Lender in an
account in the name of Borrower and subject to an Account Control Agreement

 

 

 

 

INELIGIBLE SUBSIDIARIES

 

 

Name of Ineligible Subsidiary

Value of Assets

Annual Revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

Depository AC #

Financial Institution

Account Type (Depository / Securities)

Last Month Ending Account Balance

Purpose of Account

BORROWER Name/Address:

 

(Signature page to Compliance Certificate)

--------------------------------------------------------------------------------

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

BORROWER SUSIDIARY / AFFILIATE COMPANY Name/Address

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

 

 

Very Truly Yours,

 

PARATEK PHARMACEUTICALS, INC.

 

By:

____________________________

Name:   _____________________________

Title:______________________________

 

PARATEK PHARMA, LLC

 

By:

____________________________

Name:   _____________________________

Title:______________________________

 

 

(Signature page to Compliance Certificate)

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between [_______________], a
[_________] (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).  

RECITALS

A.  Subsidiary’s Affiliates, PARATEK PHARMACEUTICALS, INC. and PARATEK PHARMA,
LLC (individually and collectively, jointly and severally, the “Borrower”) [have
entered/desire to enter] into that certain Amended and Restated Loan and
Security Agreement dated June 27, 2019, with the several banks and other
financial institutions or entities from time to time party thereto as lender
(collectively, the “Lender”) and Agent, as such agreement may be amended (the
“Loan Agreement”), together with the other agreements executed and delivered in
connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other agreements executed and
delivered in connection therewith, (c) that if Subsidiary is covered by
Borrower’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) that as long as Borrower satisfies the requirements of
Section 7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent
separate Financial Statements.  To the extent that Agent or Lender has any
duties, responsibilities or obligations arising under or related to the Loan
Agreement or the other agreements executed and delivered in connection
therewith, those duties, responsibilities or obligations shall flow only to
Borrower and not to Subsidiary or any other Person or entity.  By way of example
(and not an exclusive list): (i) Agent’s providing notice to Borrower in
accordance with the Loan Agreement or as otherwise agreed among Borrower, Agent
and Lender shall be deemed provided to Subsidiary; (ii) a Lender’s providing an
Advance to Borrower shall be deemed an Advance to Subsidiary; and (iii)
Subsidiary shall have no right to request an Advance or make any other demand on
Lender.

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation

 

--------------------------------------------------------------------------------

 

any assignee for the benefit of creditors, receiver, bankruptcy trustee or
itself as debtor-in-possession under any bankruptcy proceeding) to the fullest
extent provided by law, any and all claims, rights or defenses to the
enforcement of this Joinder Agreement on the basis that (a) it failed to receive
adequate consideration for the execution and delivery of this Joinder Agreement
or (b) its obligations under this Joinder Agreement are avoidable as a
fraudulent conveyance.

5.

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

[_________________________________]

 



 

 



By:

 



Name:

 



Title:

 



Address:

 



              ________________________

 



Telephone:

 



Facsimile:

AGENT:

HERCULES CAPITAL, INC.

By:____________________________________
Name:__________________________________
Title: ___________________________________

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

 

2019 TERM A LOAN ADVANCE

 

LENDER

TERM COMMITMENT

HERCULES TECHNOLOGY III, L.P.

$20,000,000

HERCULES CAPITAL, INC.

$22,700,000

HERCULES CAPITAL FUNDING TRUST 2019-1

$17,300,000

TOTAL COMMITMENTS

$60,000,000

 

2019 TERM B LOAN ADVANCE

 

LENDER

TERM COMMITMENT

HERCULES CAPITAL, INC.

$10,000,000

TOTAL COMMITMENTS

$10,000,000

 

2019 TERM C LOAN ADVANCES

 

LENDER

TERM COMMITMENT

HERCULES CAPITAL, INC.

$30,000,000*

TOTAL COMMITMENTS

$30,000,000

 

*Funding of the 2019 Term C Loan Advances are in Lender’s sole discretion.  

 

 

 

 